Citation Nr: 1816377	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for residuals of appendectomy and oomphaticectomy (removal of congenital oomphatic diverticulum).

2.  Entitlement to service connection for a lung disorder to include bronchial asthma and chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to service connection for a back disorder to include as secondary to COPD. 

4.  Entitlement to service connection for a ventral hernia. 

5.  Entitlement to service connection for an internal cavity/intestine disorder as secondary to service-connected residuals of appendectomy and oomphaticectomy. 

6.  Entitlement to service connection for a heart condition to include as secondary to the service-connected residuals of appendectomy and oomphaticectomy and/or conversion reaction/posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945 and August 1949 to December 1952.  The Veteran had subsequent service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in a May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In November 2016, in pertinent part, the Board reopened the claim of service connection for a lung disorder to include bronchial asthma and COPD and remanded that issue, as well as the other issues remaining on appeal, to the AOJ for adjudication on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's appendectomy and oomphaticectomy residuals consist of scars located on the abdomen area that are not deep, unstable or painful, that result in disabling effects, or result in functional impairment.

2.  A lung disorder to include bronchial asthma and COPD is not attributable to service; the Veteran does not have a diagnosed radiogenic lung disease.  

3.  Arthritis of the back was not manifest during service or within one year of service and a back disorder is not attributable to service.  

4.  A ventral hernia is not attributable to service.

5.  An internal cavity/intestine disorder to include GERD is not attributable to service and is not etiologically related to service-connected residuals of appendectomy and oomphaticectomy. 

6.  A heart disability was not manifest during service or the initial post-service year and it is not otherwise attributable to service or etiologically related to service-connected residuals of appendectomy and oomphaticectomy or residuals of conversion reaction/PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for appendectomy and oomphaticectomy residuals appendectomy and oomphaticectomy residuals are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 

2.  A lung disorder to include bronchial asthma and COPD was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309, 3.311 (2017).

3.  A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

4.  A ventral hernia was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

5.  An internal cavity/intestine disorder to include GERD was not incurred in or aggravated by service nor is an internal cavity/intestine disorder to include GERD proximately due to, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.310(a) (2017).

6.  A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein nor is a heart disability proximately due to, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


Background

The service treatment records (STRs) do not reflect any complaints, findings, treatment, or diagnosis of a hernia, back, or a heart disability.  They reflect that following complaints of abdominal pain, the Veteran underwent inservice surgery in May 1951 and found to have: (1) diverticulum, ilium, oomphatic; (2) obstruction, intestinal N.E.C., ilium, due to oomphatic diverticulum; (3) ileus, paralytic, due to abdominal surgery; (4) atelectasis, postoperative, N.E.C., right lower lobe; and (5) abscess without lymphangitis, N.E.C., surgical incision, abdomen.  There were no diagnoses of arthritis or cardiovascular/valvular heart disease within a year of service.  The Veteran was also not diagnosed with asthma or COPD, back disability, GERD, or a ventral hernia for many years after service. 

Post-service, in April 1953, the Veteran was afforded an examination.  On being questioned as to stomach and bowel trouble, he replied, "No I don't, if I'm on my feet too long, it feels like my stomach is overloaded or extended."  His appetite was good and his weight was stationary.  He had a history of intolerance to pork since childhood and pork of any kind caused nausea and vomiting.  He was not troubled after any other meals.  He did not have any vomiting or trouble with excessive gas formation.  He localized the area of the extended or overloaded feeling as being across the mid abdomen.  His bowel movements were occasionally irregular, but no laxatives were required.  His stools were normal in appearance.  He had a long history of hospitalizations in the service for a vague abdominal disorder.  He was finally operated on in May 1951 where a mildly inflamed appendix was found.  He was found to have a congenital oomphatic diverticulum.  The appendix and the congenital deformity were removed.  Following surgery, he developed a wound abscess which, following drainage, was slow in healing.  He apparently developed a thrombophlebitis of the right leg which disappeared in short time.  He had no complaints referable to this leg.  A spinal anesthesia was employed during surgery.  He was found to have some numbness of the lateral surface of the thigh.  He complained of stiffness of this leg and persistence of the numbness.  He then underwent a neurological evaluation.

On the neurological evaluation, the 1951 surgery was noted.  The Veteran related that he developed pneumonia.  Then he underwent a second operation and the abscess was drained.  He underwent a left leg operation after that.  The Veteran also reported that his back was weak and he could not lift weights.  The diagnosis was neuralgia, left lateral and anterior femoral cutaneous nerves.  With regard to the abdomen, the Veteran was diagnosed as having cicatrices, three; laparotomy scar, apparently of two operations; and two further scars, probably skin graft donor sites.

An April 1953 x-ray revealed a slight prominence of the hilar shadow on the left which appeared somewhat hazy.  It was noted that this could possibly represent an area of pneumonitis.  The lung fields were otherwise clear.  The heart was not enlarged.  In May 1953, it was noted that the x-ray findings were vascular and of no clinical significance.  

In a June 1953 rating decision, service connection for appendectomy and oomphaticectomy (10 percent under Diagnostic Code 7805 for scarring) as well as neuralgia of the left lateral and anterior femoral cutaneous nerves.

A December 1953 Special Examination revealed that there was no evidence of neuritis.  The Veteran's complaints referable to his appendectomy incision, hips, abdomen, and nervousness were due to conversion reaction and always had been so.  A diagnosis made of neuritis of lateral and anterior femoral cutaneous femoral cutaneous nerves was a clear and unmistakable error, as was a diagnosis of "symptomatic appendectomy."  The correct diagnosis was conversion reaction, paresthetic type, chronic, moderate. 

A January 1954 examination yielded the diagnoses of gastrointestinal disease not found; history of appendectomy, and history of oomphaticectomy.  January 1954 x-rays of the heart and lungs were normal.  A gastrointestinal series revealed that the esophagus, stomach and duodenum were normal.  A February 1954 chest x-ray revealed normal heart and lungs.  A barium enema revealed a normal colon.

A February 1954 rating decision recharacterized the neuralgia to conversion reaction, paresthetic type, and reduced to zero percent the disability evaluation for service-connected residuals of appendectomy and oomphaticectomy.

In April 1958, the Veteran was afforded another VA examination.  The Veteran reported having a nervous stomach and that his back was bothering him.  He was diagnosed with conversion reaction which was still symptomatic.

In June 1970, the Veteran was treated for mid back pain which he developed after wrestling with his son.  The diagnosis was acute back strain.  In December 1984, the Veteran was treated for mechanical low back pain and bronchitis.

A January 1990 examination of the abdomen revealed a well-healed, 4 inch surgical scar, extending from superior to and inferior to and involving the umbilicus.  The diagnosis was status post appendectomy and oomphaticectomy, no residual symptoms.

In October and November 1996, June 1997, and from February 2001 to October 2001, the Veteran was treated for asthma.  Also, in February 2001, it was noted that the Veteran had lumbar radiculopathy due to L5-S1 disc herniation.

In October 2001, the Veteran was afforded another VA examination.  The scarring was noted due to the appendectomy.  There was no herniation or signs of inflammation or other debility.  The diagnoses were gangrenous appendicitis status postoperative; and right inguinal herniorrhaphy, unrelated to his appendectomy.  

In October 2003 and February 2004, the Veteran was seen for asthma.

In January 2005, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's participation in the U.S. atmospheric nuclear tests conducted from 1945 to 1962.  Specifically, the Veteran's participation in Operation TUMBLER-SNAPPER, conducted at the Nevada Test Site in 1952, was confirmed. 

Private records dated in 2006-2010 documented CAD, asthma, degenerative joint disease, bronchiectasis, COPD, pseudomonas, stenotrophomonas colonization, gastroesophageal reflux disease.  In 2006, the Veteran had a bowel obstruction, and he was found to have a benign peritoneal mass.  He underwent a recurrent lysis of adhesions as well as small bowel resection.  He also underwent a coronary artery stent.  He subsequently underwent a hernia repair.  

In March 2009, the Veteran was afforded a VA examination.  The Veteran's appendectomy history and removal of diverticulum was reviewed.  Over the past year, the Veteran had lost 15 lbs.  For his intestinal condition, he had nausea and vomiting, chronic constipation, diarrhea and alternating diarrhea and constipation.  He reported abdominal pain located generalized.  It occurred 1/3 to 2/3 of the year.  The abdominal pain had the characteristic of distress and cramps.  The symptoms described occurred constantly.

The Veteran had scarring which was described.  There was a level scar present at the mid-abdomen measuring about 20 cm by 0.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion.  There was a scar located on right abdomen which was level measuring about 12 cm by 1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, edema and limitation of motion.  There was a scar located on right abdomen which was level measuring about 1 cm by 0.3 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, edema and limitation of motion.  There was a scar located on the abdomen which was level measuring about 3 cm by 0.4 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, edema and limitation of motion.

Examination of the abdomen revealed the following findings.  There were multiple abdominal scars, as previously noted.  Otherwise, there were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, tenderness to palpation, an ostomy, ascites, splenomegaly, or aortic aneurysm.  There were no intestinal fistulas.  The CBC results were within normal limits.  The hemoglobin level was 15.9 g/dL and the hematocrit level was 46.9 percent.  An addendum noted while the levels were slightly elevated, there were not clinically significant for the appendectomy or oophorectomy.  The examiner indicated that the diagnosis of status post appendectomy was quiescent.  The subjective factors were by history.  The objective factors were scar from appendectomy.  There was a visible scar to right lower quadrant without other objective findings to support other residuals.  For the removal of diverticulum this condition was also quiescent.  The subjective factors were by history.  The objective factors were scars from surgery.  The intestine condition did not cause significant anemia. There were no findings of malnutrition. 

In October 2011, the Veteran reported that he had fallen and injured his lung.

In September 2014, the Veteran was seen for disk problems and it was noted that he had suffered a disk injury in a motor vehicle accident 15 years before (approximately 1999).  

The Veteran failed to report for subsequent VA examinations.

Thereafter, the Veteran's representative indicated that the Veteran is confined to a nursing home and cannot leave without assistance.  It was explained that the Veteran canceled his last examination because he felt that he was too old and wanted to withdraw his appeal; however, after he was provided information regarding the procedure for a withdrawal, he did not ultimately withdraw the appeal and it remains.  In light of the foregoing, the Board determined that the Veteran should be afforded a VA examination, if possible, or if he could not attend an examination, a medical opinion should nonetheless be obtained on remand.  The Veteran was unable to attend examinations, so opinions were sought.

In October 2017, the medical opinions were provided.

With regard to appendectomy and oomphaticectomy, the Veteran's scarring of the trunk and extremities was described.  The right lower extremity was affected.  The location of scar on right lower extremity on the right hip region was 3 x 5 cm and oval which, superficial and non-linear.  The second scar was located on the anterior trunk in the right lower quadrant, a 6 cm linear vertical scar.  The third scar was located in  the right inguinal region, 1 x 3 cm, oval, harvest skin graft site.  The summary for nonlinear scar areas for the trunk and extremities: superficial non-linear scars; on right lower extremity, approximate total area of 15 cm2; on anterior trunk, approximate total area of 3 cm2; deep non-linear scars: none.  None of the scars resulted in limitation of function.  There were no other pertinent physical findings, complications,  conditions, signs or symptoms (such as muscle or nerve damage) associated with any scar; and there was no disfigurement of the head, face, or neck. 

With regard to respiratory disability, the examiner indicated that the STR's are silent for a diagnosis of asthma or COPD during service. The June 1951 chest x-ray noted that pneumonia in the right lung had cleared.  The May 1951 right lower lobe pneumonia postoperative appendectomy was treated with antibiotic and was acute pneumonia.  The examiner opined that it is less likely than not, that any current lung disorder to specifically include bronchial asthma, pneumonia, COPD, bronchiectasis,  pseudomonas, and stenotrophomonas colonization, had its clinical onset during service or is related to any in-service disease, event, or injury, to specifically include the May 1951 inservice notation of postoperative atelectasis.  The STR's noted a postoperative right lower lobe atelectasis and then pneumonia as an acute infection after appendectomy which had cleared on the chest x-ray done June 1951.  The postoperative right lower lobe atelectasis and then pneumonia in 1951 was acute and transitory which resolved without residuals.  There was no mention of bronchial asthma, COPD, bronchiectasis, pseudomonas and stenotrophomas colonization during service.  

The examiner indicated that a low back condition was not due to or aggravated by the lung disorder.  The STR's are silent for a back condition.  More recent 2011 
x-rays showed severe degenerative features.  The examiner opined that it less likely than not that any current low back disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  There was no mention in the STR's of a back condition.  Osteoarthritis was present in the cervical spine and lumbar spine on x-ray in 2011 (60 years post service) and was not present in the one year presumptive period following service per STR's.  It is less likely than not, that any current low back disability is proximately due to, or the result of, a lung disorder, since osteoarthritis in the spine is age related and the weight of medical literature does not support a lung disorder as a cause of osteoarthritis of the back.  It is less likely than not, that any current low back disability is permanently aggravated by a lung disorder since osteoarthritis in the spine is age related and the weight of medical literature does not support a lung disorder as a cause or aggravating  factor of osteoarthritis of the back.  

The examiner reviewed the Veteran's obstructive bowel and hernia surgeries, noting that the STRs were silent for treatment or diagnosis of a hernia.  The examiner also indicated that the STR's were silent for a diagnosis or treatment of GERD which was noted in July 2007.  A prior January 1954 upper gastrointestinal series was normal.  The examiner opined that it is less likely than not that the Veteran's ventral hernia and any residuals had its clinical onset during service or is related to any in-service disease, event, or injury.  The STR's are silent for a diagnosis of a ventral hernia, which occurred 50 years after service after a surgery for a small bowel obstruction.  The examiner also opined it less likely than not that any current internal cavity/intestine/gastrointestinal disability is proximately due to, or the result of, the service-connected residuals of appendectomy and oomphaticectomy.  Medical treatment records show that the Veteran is taking Nexium for GERD, which is caused by acid reflux, H. pylori infection of the stomach, and not by abdominal surgery or resultant surgical scars.  The STR's are silent for the diagnosis of GERD.  It is less likely than not that any current internal cavity/intestine/gastrointestinal disability is permanently aggravated by the Veteran's service-connected appendectomy and oomphaticectomy, since there is no mention of gastrointestinal disability in service once the appendectomy and oomphaticectomy surgery and resultant postoperative infections had healed and GERD is not aggravated by abdominal surgical scars.

The examiner noted that the Veteran had been treated for heart disabilities, including CAD, since 2007.  The examiner stated that the STR's are silent for heart disease during service.  The examiner opined that it is less likely than not, that the Veteran's heart disability had its clinical onset during service, within the presumptive period following service, or is related to any in-service disease, event, or injury.  The STR's are silent for any mention of a heart condition and the Veteran's CAD was diagnosed decades after service.  It less likely than not that any current heart disability is proximately due to, or the result of, the service-connected residuals of appendectomy and oomphaticectomy and/or his conversion reaction/PTSD.  The pathophysiology of heart disease does not include abdominal scars/residuals of appendectomy and oomphaticectomy or conversion reaction/PTSD.  The weight of medical literature is against either as a cause of heart disease or disability.  It is less likely than not that any current heart disability is permanently aggravated by the Veteran's service-connected appendectomy and  oomphaticectomy and/or his conversion reaction/PTSD.  The pathophysiology of heart disease does not include abdominal scars/residuals of appendectomy and oomphaticectomy or conversion reaction/PTSD.  The weight of medical literature is against either as a cause or aggravating factor of heart disease or disability.  

Rating for Residuals of Appendectomy and Oomphaticectomy

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board notes that the Veteran's residuals of appendectomy and oomphaticectomy are quiescent as shown on the 2009 VA examination.  The only current residuals due to the surgical procedures is residuals scarring as shown on that examination and indicated in the more recent 2017 medical report.  He has been assigned a noncompensable rating under Diagnostic Code 7805.  

Scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7800 pertains to scars of the head, face, or neck, which was not the location of the Veteran's service-connected scars.  

Under Diagnostic Code 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The Veteran's scars are not deep.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  In this case, the Veteran's scars are not shown to be unstable or painful.  

Under Diagnostic Code 7805, disabling effects of scars not considered under Diagnostic Codes 7800-7804 may be rated under an appropriate code.  However, in this case, the Veteran's scars do not result in disabling effects.  There is no functional impairment of the scars.  Therefore, the Board can find no basis for a compensable rating.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating for residuals of appendectomy and oomphaticectomy.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, certain chronic diseases such as arthritis and cardiovascular/valvular heart disease, will be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

There is both medical and lay evidence in this case.  With regard to the medical evidence, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the s file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the October 2017 examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own lay opinion that his claimed disabilities were incepted during service or on a secondary basis; however, as a lay person in the field of medicine, the Veteran's opinion is less probative than the probative medical opinion noted above.  See generally Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Lung Disorder to Include Bronchial Asthma and COPD

Initially, the Veteran claims that he has a lung disorder due to exposure to radiation during service.  

VA regulations also provide that service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C. § 1112(c); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  38 C.F.R. § 3.309(d) provides presumptive service connection for certain diseases that manifest in a "radiation-exposed veteran."  

As it applies to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska; or service in a capacity, which if performed as an Employee by the department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Act of 2000.  See 38 C.F.R. § 3.309(d)(ii).

This Veteran participated in a radiation risk activity.  

First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The second approach is found in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following: (1) that the Veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  

For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The list of radiogenic diseases is limited to certain cancers, including lung cancer.  In this case, the Veteran does not have a cancer, to include lung cancer.  

Thus, since the Veteran does not have a lung disability which qualifies as a radiogenic disease, service connection cannot be established based on radiation exposure.  

With regard to direct service connection, the VA examiner concluded that it is less likely than not, that any current lung disorder to specifically include bronchial asthma, pneumonia, COPD, bronchiectasis,  pseudomonas, and stenotrophomonas colonization, had its clinical onset during service or is related to any in-service disease, event, or injury, to specifically include the May 1951 inservice notation of postoperative atelectasis.  The examiner provided rationale, as indicated above, which is consistent with the record which reflected post-service dated many years after service.  As noted, this is the most probative evidence on this point.

Thus, the Board finds that service connection is not warranted for a lung disorder.  

Back Disorder to Include as Secondary to COPD

The most probative evidence, the VA examiner's opinion, concluded that the Veteran's low back condition was not due to or aggravated by the lung disorder, but the Veteran is not service-connected for a lung disorder.  The opinion also noted that the STR's are silent for a back disorder had its clinical onset during service or is related to any in-service disease, event, or injury condition and was not present in the one year presumptive period following service.  The examiner provided rationale that is consistent with the record.  Accordingly, service connection is not warranted.  

Ventral Hernia and an Internal Cavity/Intestine Disorder as Secondary to Residuals of Appendectomy and Oomphaticectomy

The October 2017 VA examiner noted, and as consistent with the record, that the STRs did not reflect a hernia or GERD.  Specific gastrointestinal testing after service in 1954 was normal.  The examiner concluded that both diagnoses were not related to service as they had their onset many years after service and unrelated thereto.  The examiner discussed the Veteran's surgeries and the causes of the hernia and the GERD, concluding that the hernia and GERD were also not caused or aggravated by the service-connected appendectomy and oomphaticectomy residuals, but occurred due to nonservice-related problems.  The hernia occurred after the small bowel obstruction.  The GERD was associated with acid reflux or H. pylori infection of the stomach.

Thus, the Board finds that neither direct service connection nor secondary service connection is warranted for a ventral hernia and an internal cavity/intestine disorder.

Heart Condition to Include as Secondary to Residuals of Appendectomy and Oomphaticectomy and/or Conversion Reaction/PTSD

The most probative evidence establishes that CAD was not shown during service and it is less likely than not that the Veteran's heart disability had its clinical onset during service, within the presumptive period following service, or is related to any in-service disease, event, or injury.  Rather, CAD was diagnosed many years after service and unrelated thereto.  Moreover, the examiner concluded that it is less likely than not that any current heart disability is proximately due to, the result of, or aggravated by the service-connected residuals of appendectomy and oomphaticectomy and/or his conversion reaction/PTSD.  The examiner explained that the pathophysiology of heart disease does not include abdominal scars/residuals of appendectomy and oomphaticectomy or conversion reaction/PTSD as a direct or aggravating cause/factor, as supported by medical literature 

Thus, the Board finds that direct, presumptive or secondary service connection is warranted for a heart disability.

Conclusion

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.





							(Continued on the next page)

ORDER

Entitlement to a compensable rating for residuals of appendectomy and oomphaticectomy (removal of congenital oomphatic diverticulum) is denied.

Entitlement to service connection for a lung disorder to include bronchial asthma and COPD is denied.

Entitlement to service connection for a back disorder to include as secondary to COPD is denied.

Entitlement to service connection for a ventral hernia is denied.

Entitlement to service connection for an internal cavity/intestine disorder as secondary to service-connected residuals of appendectomy and oomphaticectomy is denied.

Entitlement to service connection for a heart condition to include as secondary to the service-connected residuals of appendectomy and oomphaticectomy and/or conversion reaction/PTSD is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


